PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,429,263
Issue Date: 1 Oct 2019
Application No. 15/459,211
Filing or 371(c) Date: 15 Mar 2017
Attorney Docket No. 35124U
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed September 15, 2020, requesting the Office correct the Applicant name.1 

The petition under 37 CFR 1.182 is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  Petitioner is advised that this is not a final agency decision.

The application was filed on March 15, 2017. The Application Data Sheet (ADS) filed on March 15, 2017 designated the applicant as “Tokyo Electron Tohoku Limited”. This is the name of the Applicant listed on the March 23, 2017 filing receipt. 

It is noted an assignment to Tokyo Electron Limited was recorded on March 15, 2017 at Reel 041584/0161. The Part B- Fee(s) Transmittal filed on August 2, 2019 box 3, specifies Tokyo Electron Limited as the assignee.

This application matured into U.S. Patent No. 10,429,263 on October 1, 2019. A review of the Front Page of the Letters Patent reveals it contains the following information:

 (71) Applicant: TOKYO ELECTRON TOHOKU LIMITED, Minato-Ku, Tokyo (JP)

(73) Assignee:  TOKYO ELECTRON LIMITED, Tokyo (JP)

The (71) Applicant on the Front Page of the Letters Patent is Tokyo Electron Tohoku Limited, which the name listed on the ADS, filed March 15, 2017.  It appears applicant failed to correct the Applicant name via 37 CFR 1.46(c) prior to issuance. 

As discussed in MPEP 605.01   Applicant for Application filed on or after September 16, 2012:

…Any request to correct or update the name of the applicant after an applicant has been specified under 37 CFR 1.46(b)  must include an application data sheet under 37 CFR 1.76  specifying the correct or updated name of the applicant in in the applicant information section. See 37 CFR 1.46(c)(1). Thus, if there is no change in the applicant itself but just the applicant’s name (due to a correction or name change), the applicant need only submit an application data sheet specifying the correct or updated name of the applicant in the applicant information section. Any corrected application data sheet must identify the information being changed with underlining for insertions and strike-through or brackets for text removed as required by 37 CFR 1.76(c)(2)….

Applicant did not correct the name of the Applicant during the pendency of the application by submitting a marked up ADS specifying the correct name of the applicant in the applicant information section. 

However,  37 CFR 1.46(c)(1) does not provide for deletion of a party who was incorrectly named as the applicant (e.g., Company X was identified in the applicant information section of the application data sheet, but the named inventors neither assigned nor were under an obligation to assign to Company X, and Company X is not a sufficient proprietary interest party). In such a situation, a petition under 37 CFR 1.182, including the petition fee under 37 CFR 1.17(f), may be filed and accompanied by an application data sheet under 37 CFR 1.76 specifying the correct name of the applicant in the applicant information section (37 CFR 1.76(b)(7)) in accordance with 37 CFR 1.76(c)(2). The petition should provide an adequate explanation regarding the identification of a party as the applicant who was not the actual applicant. The filing of the petition, fee, and ADS must occur prior to payment of the issue fee because 37 CFR 1.312 does not permit amendments to be filed after payment of the issue fee.

Applicant did not file a 182 petition and ADS to remove an incorrect Applicant and name the correct Applicant prior to payment of the issue fee. 

The only Applicant information provided in this application is found in the March 15, 2017 ADS. According to the March 15, 2017 ADS, “Tokyo Electron Tohoku Limited” is the Applicant.  

The statute does not provide for changing the Applicant in a patent. 

As stated in MPEP 605.01  III:

…Where a real party in interest has filed an application under 37 CFR 1.46, the applicant shall notify the Office of any change in the real party in interest no later than payment of the issue fee. The Office will treat the absence of such a notice as an indication that there has been no change in the real party in interest. See 35 U.S.C. 118 and 37 CFR 1.46(e). The use of box 3 of the Part B – Fee(s) Transmittal form, PTOL-85B will be required where the real party in interest has changed from filing of the application and the application was filed pursuant to 37 CFR 1.46. Identification of the real party in interest in box 3 of PTOL-85B will not change the applicant of record in the application. For example, where the application was filed pursuant to 37 CFR 1.46 and identified Assignee X as the applicant, but the ownership subsequently changed and box 3 of PTOL-85B identified Assignee Y as the real party in interest, the issued patent would identify Assignee X as the applicant and Assignee Y as the assignee. Assignee Y would only be identified as the applicant if a proper request to change the applicant is filed pursuant to 37 CFR 1.46 no later than payment of the issue fee. Furthermore, a request to change the applicant under 37 CFR 1.46(c)(2) should not be filed after the patent has issued because such a request cannot be granted… [emphasis added].

Petitioner characterizes the listing of Tokyo Electron Tohoku Limited as Applicant as a typographical error. Therefore, petitioner requests the Office correct the Applicant in the same manner presently provided for similar corrections to the names of Inventors and Assignees. 

Please note that 35 U.S.C. 256 permits the Director to issue a certificate correcting the inventors named in a patent. There is no such statutory provision for correcting the applicant named in a patent.

35 U.S.C. 255 provides for the Director to correct an Applicant’s typographical error(s) in a patent. 37 CFR 1.323 permits the issuance of certificates of correction for the correction of errors which were not the fault of the Office. However, the error must be of a clerical nature, of a typographical nature, or a mistake of minor character.  Petitioner’s request for a certificate of correction changing the applicant’s name to “Tokyo Electron Limited” is not a minor typographical error as contemplated by MPEP 605.01(III). It is noted that Tokyo Electron Tohoku Limited is the first line of the mailing address of each joint inventor in the March 15, 2017 ADS. This is not a minor typographical error, such as a misspelled word. It is not a mistake of a minor character.

In light of the above discussion, the petition under 37 CFR 1.182 requesting the Office issue a certificate of correction changing the Applicant’s name is dismissed.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1  The Office acknowledges receipt of the required $400 petition fee on September 15, 2020.